DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 contains the limitation “determining a number of new subnets needed for the new computing node based on;”.  Based on the similar claim (15), it is believed by the examiner that the limitation “based on” is an unintentional error by the applicant and thus, the limitation will be treated as if is stated “for the new computing node;”.  However, appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,413 B2, hereinafter 413. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/096,087
10,848,413 B2
Claims 1 & 11:
A method of self-expanding a Layer 3 (L3) fabric of a communication network comprising one or more spine switches having a leaf-spine topology, the method comprising: transferring a probe message from each of the one or more spine switches to an initial network address in a pool of one or more network addresses reserved for computing nodes not included in the L3 fabric; 









in response to the reply, incorporating the new computing node into the L3 fabric, wherein incorporating the new computing node includes assigning a new network address not in the pool to the new computing node.

A method of self-expanding a Layer 3 (L3) fabric of a communication network comprising one or more spine switches having a leaf-spine topology, the method comprising: transferring a probe message from each of the spine switches to an initial network address in a pool of one or more network addresses reserved for computing nodes not included in the L3 fabric, wherein the probe messages detect whether new computing nodes have been attached to the communication network; 




in response to the reply: confirming physical network interfaces of the spine switches indicate valid connections to one or more new leaf switches of the new computing node; using L3 discovery protocols to ensure the connections conform to the leaf-spine topology; wherein configuring the L3 protocols includes assigning a new network address not in the pool to the new computing node.


	Likewise, claims 2-10 and 12-20 are rejected, at least, based on their respective dependencies on claims 1 and 11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pre-Grant Publication No. US 2018/0041396 A1), hereinafter Li, in view of Harneja et al. (Pre-Grant Publication No. US 2018/0367395), hereinafter Harneja. 

2.	With respect to claims 1 and 11, Li taught a method of self-expanding a Layer 3 fabric of a communication network comprising one or more spine switches having a leaf-spine topology (0003, where adding the newly discovered nodes is the self-expansion and where the spines and leaves can be seen in 0028), the method comprising: transferring a probe message from each of the one or more spine switches to an initial network address in a pool of one or more network addresses reserved for 
	However, Li did not explicitly state wherein incorporating the new computing node includes assigning a new network address not in the pool to the new computing node.  On the other hand, Harneja did teach wherein incorporating the new computing node includes assigning a new network address not in the pool to the new computing node (0141, where the out-of-band fabric communications are communications that are not in the fabric.  Accordingly, it can be seen that the leaves and spines are associated with the out of fabric address in 0209, lines 1-13).  Both of the systems of Li and Harneja are directed towards discovery of new nodes in leaf/spine networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Li, to utilize the specific configuration confirmation steps that are taught by Harneja, in order to maintain the system’s integrity by properly assigning addresses into the system.

3.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Harneja taught ensuring, using L3 discovery protocols, that connections to one or more leaf switches of the new computing node conform to the leaf-spine topology (0083, lines 1-13, where the ensuring the network can be seen and 

4.	As for claims 3 and 13, they are rejected on the same basis as claims 2 and 12 (respectively).  In addition, Harneja taught checking interface state and interface speed for each of the physical network interfaces between the one or more spine switches and the one or more leaf switches of the new computing node (0305, lines 1-4, where the state check can be seen in 0306, lines 7-11, and where the speed check can be seen in 0308, lines 1-10, and where the fabric nodes can be spines and leaves in accordance with 0060).  

5.	As for claims 4 and 14, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Harneja taught configuring L3 protocols for routing communications exchanged with the new computing node (0097, lines 1-10, where the protocols are L3 protocols in accordance with 0117, and where the new nodes can be seen in 0003.  See also the title of the application for L3 protocols).  

6.	As for claims 5 and 15, they are rejected on the same basis as claims 4 and 14 (respectively).  In addition, Harneja taught wherein configuring the L3 protocols comprises: determining a number of new subnets needed for the new computing node (0063, lines 1-8, where the new subnets for the node can be seen in the new configurations of 0344); and assigning the new subnets to L3 links between the spine switches and the leaf switches of the new computing node (0063, lines 1-8, where the 

7.	As for claims 6 and 16, they are rejected on the same basis as claims 4 and 14 (respectively).  In addition, Li taught wherein configuring the L3 protocols comprises: configuring Border Gateway Protocol (BGP) for the new computing node; assigning a BGP Autonomous System (AS) number to the new computing node; and wherein the new computing node exports network information for private networks within the new computing node over BGP (0054, lines 1-10).  

8.	As for claims 8 and 18, they are rejected on the same basis as claims 4 and 14 (respectively).  In addition, Harneja taught wherein configuring the L3 protocols comprises: creating Virtual Extensible Local Area Network (VXLAN) tunnels between the new computing node and one or more other computing nodes connected to the spine switches (0098, lines 9-20).  

9.	As for claims 9 and 19, they are rejected on the same basis as claims 4 and 14 (respectively).  In addition, Harneja taught updating edge systems of the communication network and a distributed logical router for the communication network with Virtual Local Area Network (VLAN) information used with respect to the new computing node (0098, lines 9-20).  

.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Harneja, and in further view of Fernando et al. (Pre-Grant Publication No. US 2017/0317919 A1), hereinafter Fernando.

11.	As for claims 7 and 17, they are rejected on the same basis as claims 4 and 14 (respectively).  However, the combination of Li and Harneja did not explicitly state wherein configuring the L3 protocols comprises: configuring Protocol Independent Multicast (PIM) for the new computing node.  On the other hand, Fernando did teach wherein configuring the L3 protocols comprises: configuring Protocol Independent Multicast (PIM) for the new computing node (0024, lines 24-36).  Both of the systems of Li and Harneja are directed towards discovery of new nodes in leaf/spine networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Li, to utilize Protocol Independent .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Hecker et al. (Pre-Grant Publication No. US 2018/0191600 A1), a discovery system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452